DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2022 has been entered.
The examiner acknowledges applicant’s amendments to claims 1-3, 5, 7-13, 15, and 17-20 and the cancellation of claims 4, 6, 14, and 16.  The examiner would like to note that the status indicator for claim 11 should be “Currently Amended” since the claim includes amendments.  Future amendments to the claims should be made in accordance with 37 CFR 1.121.
Specification
The disclosure is objected to because of the following informalities: Each instance of the word “dimple” should be changed to “projection.”  See claim objections and rejections of claims 1 and 11 under 35 U.S.C. 112(b) set forth below.  
Appropriate correction is required.
Claim Objections
Claims 1, 5, 7, 11, 15, and 17 are objected to because of the following informalities:  
In regards to claim 1, lines 7 and 8, the phrase “the first member to the second member” should be changed to “the first spring member to the second spring member,” and in lines 9 and 10, the phrase “including a dimple that projects into the striker receiving zone and is engageable by a striker” should be changed to “including a projection that projections into the striker receiving zone, so as to be engageable by a striker.”
In regards to claim 5, line 1, the dependency of claim 5 should be changed to claim 1 since claim 4 was cancelled, and in line 4, the phrase “when the spring clip is mounted on the first guide member” should be inserted after the phrase “engages the first guide member.”
In regards to claim 7, line 2, the phrase “when the spring clip is mounted to the first guide member” should be inserted after the phrase “the second spring member.”
In regards to claim 11, line 15, the phrase “first member to the second member” should be changed to “first spring member to the second spring member” and the word “dimple” should be changed to “projection,” and in line 16, the phrase “the striker receiving zone and being engageable by the striker” should be changed to “the striker receiving zone, so as to be engageable by the striker.”
In regards to claim 15, line 1, the dependency of claim 15 should be changed to claim 11 since claim 14 was cancelled, and in line 4, the phrase when the spring clip is mounted on the first guide member” should be inserted after the phrase “engages the first guide member.”
In regards to claim 17, line 2, the phrase “when the spring clip is mounted on the first guide member” should be inserted after the phrase “the second spring member.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7-13, 15, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1, line 8, and claim 11, line 15, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “dimple” is used by the claims to mean “a projecting,” while the accepted meaning is “a depression or indentation on a surface.” The term is indefinite because the specification does not clearly redefine the term.  Specifically, the claims recite that the “dimple” projects or juts into the striker receiving zone, however, the term “dimple” suggests a structure that is depressed or indented and does not project or jut out.  Furthermore, as shown in Figures 5 and 6, the “dimple” 133 projects or juts out from outer surface 130 such that it can engage the striker.  For examination purposes, the claims will be examined as reciting a “projection” instead of a “dimple.”  See claim objections above.
In regards to claim 1, lines 8 and 9, and claim 11, line 16, it is understood from the specification that the projecting of the “dimple” or “projection” positions it such that it is engageable by the striker, and therefore, this relationship should be clarified in the claim language.  See claim objections above.
In regards to claim 5, the claim depends from cancelled claim 4.  For examination purposes, the claim has been examined as depending from claim 1.  See claim objection above.
In regards to claims 5 and 15, the relationship between the at least one clip element of each of the first and second spring members engaging the first guide member, as recited in claims 5 and 15, and the spring clip being mounted on the first guide member, as recited in claims 1 and 11, respectively, is unclear from the claim language.  It is understood from the specification that the engagement of the at least one clip element with the first guide member occurs when the spring clip is mounted on the first guide member and/or causes the spring clip to be mounted on the first guide member.  The claims will be examined with the language set forth in the claim objections above.
In regards to claims 7 and 17, the relationship between the first guide member being arranged between the first spring member and the second spring member, as recited in claims 7 and 17, and the spring clip being mounted on the first guide member, as recited in claims 1 and 11, respectively, is unclear from the claim language.  It is understood from the specification that the location of the first guide member between the first and second spring members occurs when the spring clip is mounted on the first guide member and/or causes the spring clip to be mounted on the first guide member.  The claims will be examined with the language set forth in the claim objections above.
In regards to claim 15, the claim depends from cancelled claim 14.  For examination purposes, the claim has been examined as depending from claim 11.  See claim objection above.
In regards to claims 2, 3, 8-10, 12, 13, and 18-20, these claims are rejected under 35 U.S.C. 112(b) because they depend from rejected claims 1 and 11.
Allowable Subject Matter
Claims 1-3, 5, 7-13, 15, and 17-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the invention of claims 1 and 11.
In regards to claims 1 and 11, Dragon et al. (US-9617760) fails to disclose that the first spring member of the spring clip includes a projection that projects into the striker receiving zone, so as to be engageable by a striker.  The examiner can find no motivation to modify the device of Dragon et al. without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claims 1 and 11, newly cited reference, Inan (DE 102017107902 A1), discloses a first guide member 6 having a projection 14 that extends into a striker receiving zone of a latch body so as to be engageable by a striker 10, however, the projection 14 is not located on a spring clip mounted on the first guide member and the examiner can find no motivation to modify the device of Inan to locate the projection on spring clip without employing improper hindsight reasoning.
In regards to claims 1 and 11, newly cited reference, DE 202016102553 U1, discloses a first guide member 11 having a projection (one of projecting pieces 15, Figures 3a-3d) that extends into a striker receiving zone of a latch body so as to be engageable by a striker 4, however, the projection 15 is not located on a spring clip mounted on the first guide member and the examiner can find no motivation to modify the device of DE 202016102553 U1 without employing improper hindsight reasoning.
Response to Arguments
In light of applicant’s amendments to the claims, the claim objection and rejections under 35 U.S.C. 112(b) set forth in the previous Office Action are withdrawn.  In light of applicant’s further amendments to claims 1 and 11, new claim objections and rejections under 35 U.S.C. 112(b) are set forth in the current Office Action.
Conclusion
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        April 28, 2022